DETAILED ACTION
The communication dated 6/15/2022 has been entered and fully considered.
Claim 2 was canceled. Claims 1, 5, and 7 were amended. Claims 1 and 3-9 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 6/15/2022, with respect to claims 2 and 7 have been fully considered and are persuasive.  The informality objections of claims 2 and 7 have been withdrawn.
Applicant’s arguments, see page 6, filed 6/15/2022, with respect to claims 4-5 have been fully considered and are persuasive.  The 35 U.S.C. § 112 rejections of claims 4-5 have been withdrawn.
Applicant’s arguments, see pages 6-7, filed 6/15/2022, with respect to claims 1, 3, and 6-9 have been fully considered and are persuasive.  The 35 U.S.C. § 102 rejections of claims 1, 3, and 6-9 have been withdrawn.
Applicant’s arguments, see page 6, filed 6/15/2022, with respect to claims 2 and 4-5 have been fully considered and are persuasive.  The dependency objections of claims 2 and 4-5 have been withdrawn.

Allowable Subject Matter
Claims 1 and 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 1, Rudolfs U.S. Patent 6,557,566, the closest prior art, differs from the instant claims in failing to teach that the spray head is adapted to be connected to a source of high-pressure water in order to perform a cleaning operation, and an interlock is provided to prevent a cleaning operation of the spray head until the spray head support has been moved into a predetermined operative position. Furthermore, Examiner agrees that it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drum washer taught by Rudolfs as claimed.
Claims 3-9 are allowed as they are dependent upon allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711